Manning J.:
Reed, the appellant, was made a party to the foreclosure as subsequent incumbrancer. The mortgage was of two-pieces of land. Reed answered, claiming one of them by a title paramount to the mortgage, and a decree was taheñas to the other in which he disclaimed having any interest. He was under the necessity of appearing and answering to protect his interest in the piece that was dropped. The Court, we think, should have dismissed the bill as to him, with costs.
The decree is affirmed as to Stanton, the mortgagor,, and reversed as to Reed, and the bill as to him dismissed,, with costs in both courts.
The other Justices concurred.